McAlvay, J.
This is an action of assumpsit brought by plaintiff against defendant to recover the amount of a personal tax levied against defendant for the year 1902. The facts are not disputed.
Defendant is a Michigan corporation engaged in maritime commerce and navigation, and was organized about the year 1882; the city of Detroit being designated in the ■original articles of association as the location of its general office for business. By amendment of these articles made in November, 1901, filed with the secretary of State April 2, 1902, this general office was changed from Detroit to the village of Mackinaw. A certified copy of these amended articles was filed with the county clerk of Wayne county, May 8, 1902. The stock of defendant was owned in equal shares by three railroad companies, and its personal property consisted of two car ferryboats and necessary furnishings. These boats were engaged in the business of ferrying cars apross from Mackinaw to St. Ignace, and carrying some passengers and package freight. The company also owned slips at each end of this route, to make the necessary landings to take on cargoes. It owned no other property, and never had its property in Detroit, or operated its business there, except as the boats may have been there for repairs. It had the office of its secretary at Grand Rapids. Defendant was assessed for personal property at the city of Detroit for the year 1902; the contention of the plaintiff being that, under section 3834 of the Compiled Laws of 1897, the assessment was properly made at the place designated in the articles of incorporation as the location of its general office for business. Plaintiff further contends that this assessment' cannot be questioned in this suit; that the question not having been *176raised by defendant before the proper municipal boards— no appearance or protest having been made before the assessors or board of review — defendant is estopped. The trial court did not accept plaintiff’s contention, and instructed a verdict for defendant. Plaintiff brings the case here on writ of error.
The amendment to the articles of incorporation and the ownership of the stock of defendant company are facts immaterial to the consideration of this case. Since the trial in the court below the question of the constitutionality of the provisions of the statute in question, relative to the assessment of personal property of corporations organized under the laws of this State for the purpose of engaging in maritime commerce or navigation, at the place only designated in their articles of association to be the location of their general office for business, has been before this court; and such provision has been declared to be in violation of article 14, § 11, of the Constitution, requiring a uniform rule of taxation. See Teagan Transportation Co. v. Detroit Board of Assessors, 139 Mich. 1. This decision controls this case, unless the second contention of plaintiff, that defendant is estopped from questioning this assessment in this suit, is sustained. This position of the plaintiff is not tenable. Personal property of an individual is subject to taxation in a particular district by reason of his residence or the situation of his property. If neither the defendant nor its property was within the jurisdiction of the board of assessors, except by virtue of an unconstitutional provision of law, then no obligation or duty rested on the defendant to do anything with reference to the assessment of its property in the city of Detroit, whether it had or had not notice of such assessment.
Nor can the fact that defendant made a voluntary payment of personal taxes assessed against it for the year 1901 have any bearing upon the proposition.
Upon principle and. authority, defendant could question the legality of this assessment in this suit. See City of Detroit v. Wayne Circuit Judge, 127 Mich. 604; Wood-*177mere Cemetery Ass'n v. Township of Springwells, 130 Mich. 468; Pioneer Iron Co. v. City of Negaunee, 116 Mich. 430.
The judgment of the circuit court is affirmed.
Carpenter, Grant, Montgomery, and Hooker, JJ., concurred.